Citation Nr: 0217586	
Decision Date: 12/05/02    Archive Date: 12/12/02

DOCKET NO.  02-09 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a compensable evaluation for the service 
connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro. Counsel






INTRODUCTION

The veteran had active service from March 1943 to November 
1945.

This appeal arises from a June 2001 rating decision of the 
Detroit, Michigan Regional Office (RO), which granted 
service connection for bilateral hearing loss and assigned a 
noncompensable evaluation.  An appeal for the assignment of 
a compensable evaluation has been perfected.  

In regard to the instant claim, the Court has held that, 
unlike in claims for increased ratings, "staged ratings" or 
separate ratings for separate periods of time based on the 
facts found may be assigned following an initial grant of 
service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In this case, as the June 2001 rating action was 
the initial grant of service connection for bilateral 
hearing loss, the Board will continue to consider whether 
additional staged ratings should be assigned for the 
veteran's service-connected bilateral hearing loss.  In this 
way, the Court's holding in Fenderson will be complied with 
in the disposition of the veteran's appeal. 


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  On the most recent VA audiology evaluation in April 
2002, the veteran's bilateral sensorineural hearing loss was 
manifested by an average pure tone threshold, in decibels, 
at 500, 1,000, 2,000, 3,000 and 4,000 Hertz of 63 in the 
right ear and 53 in the left ear.  Speech discrimination 
ability was 94 percent in the right ear and 88 percent in 
the left ear.  

3.  The veteran has Level II hearing loss in the right ear 
and Level II hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for the assignment of a compensable evaluation 
for the service connected bilateral sensorineural hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§  3.321, 4.1, 4.2, 4.7, 4.85, 4.86 Diagnostic Code 
6100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  The VCAA applies to all 
pending claims for VA benefits and provides, among other 
things, that VA shall make reasonable efforts to notify a 
claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA as part of that notice (to include what evidence, if any, 
will be obtained by the claimant, and which evidence, if 
any, will be retrieved by VA).  The VCAA also requires VA to 
assist a claimant in obtaining such evidence.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001). See also 
Quartuccio v. Principi, 16 Vet.App. 183 (2002), where the 
U.S. Court of Appeals for Veterans Claims (Court) addressed 
the duty to notify requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000), set forth in 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  As set forth below, the RO's 
actions throughout the course of this appeal have satisfied 
the requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran of 
any information and evidence needed to substantiate and 
complete a claim.  The veteran was informed in the June 2001 
rating decision of the evidence needed to substantiate his 
claim.  He was provided an opportunity to submit such 
evidence.  In the June 2002 statement of the case, the RO 
notified the veteran of all regulations relating to his 
claim, informed him of the reasons for which it had denied 
his claim, and provided him additional opportunities to 
present evidence and argument in support of his claim.  In 
addition, the RO sent the veteran a VCAA letter in April 
2001 in which he was informed as to VA's duty to notify him 
about his claim, VA's duty to assist him in obtaining 
evidence for his claim, what the evidence must show to 
establish his claim, what had been done to assist the 
veteran with his claim, and what information or evidence 
that VA needed from the veteran.  The Board finds that the 
information provided to the veteran specifically satisfies 
the requirements of 38 U.S.C.A. § 5103 (West Supp. 2001) in 
that the veteran was clearly notified of the evidence 
necessary to substantiate his claim (to include what 
evidence VA would obtain and what evidence the veteran would 
obtain).   

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  The veteran 
has been provided with 2 VA audiology examinations and all 
relevant evidence has been obtained.  Thus, the Board finds 
that VA has fulfilled the duty to assist by aiding the 
veteran in obtaining evidence that supports his claim.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.  66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  As such, there 
has been no prejudice to the veteran that would require a 
remand; the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

On the authorized VA audiological evaluation in June 2001, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
40
65
80
LEFT
20
25
40
65
80

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 86 percent in the left ear.

On the authorized VA audiological evaluation in April 2002, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
55
65
85
LEFT
20
25
40
65
80

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 88 percent in the left ear.


Analysis

Service connection is in effect for bilateral hearing loss, 
assigned a noncompensable evaluation under the provisions of 
Diagnostic Code 6100 and §§ 4.85 through 4.87 of VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4.   

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  

These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole-
recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report and enable VA to 
make a more precise evaluation of the level of the 
disability and of any changes in the condition.  When there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran's hearing loss has been evaluated under the 
provisions of 38 C.F.R. 
§§ 4.85, 4.86 and Diagnostic Code 6100.  It is observed that 
VA issued new regulations for evaluating impairment of 
auditory acuity which became effective June 10, 1999.  62 
Fed. Reg. 25,202-210 (May 11, 1999).  In this case, as the 
veteran's claim was filed after the June 10. 1999 effective 
date, only the new regulations apply.  

The Board notes that the criteria for evaluating hearing 
impairment in effect prior to and since June 10, 1999, call 
for the consideration of the results of examinations using 
controlled speech discrimination tests (Maryland CNC) 
together with the results of puretone audiometry tests. 38 
C.F.R. § 4.85.  These results are then charted on Table VI 
and Table VII, as set out in the Rating Schedule.  The 
assignment of a disability evaluation for hearing loss is 
thereby achieved by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992). 

In order to establish entitlement to a compensable 
evaluation for hearing loss, it must be shown that certain 
minimum levels of the combination of the percentage of 
speech discrimination loss and average puretone decibel loss 
are met.  The Board has compared the previous versions of 
Table VI and Table VII, with the new versions of these 
tables, and finds that there has been no discernable change 
in them.  Further, we note that the revisions in the 
language in 38 C.F.R. § 4.85 do not change the method by 
which Tables VI and VII are interpreted, but only describe 
in greater detail, how they are applied.

The current regulations provide that hearing tests will be 
conducted without hearing aids.  It addresses exceptional 
patterns of hearing loss, which are not shown to be present 
in this case.  (The exceptional patterns addressed in that 
section are when the puretone threshold at 1000, 2000, 3000, 
and 4000 Hz are each 55 decibels or more, or when the 
puretone threshold is 30 decibels or less at 1000 Hz, and 70 
decibels or more at 2000 Hz.).  Accordingly, the new 
regulations have not changed the substantive criteria 
directly affecting the veteran's claim.  

During the pendency of this appeal, 2 VA audiological 
evaluations have been obtained.  The results from both 
examinations result in the same noncompensable evaluation.  
Thus, the Board will examine the most recent results in 
detail.  Based on the April 2002 VA audiometric examination 
findings, the scores compute to a Level II hearing loss in 
the right ear and a Level II hearing loss in the left ear 
which, in combination, warrants a noncompensable schedular 
evaluation for the degree of hearing impairment 
demonstrated.  Moreover, at no time during this appeal has 
the medical evidence supported the assignment of a 
compensable evaluation; therefore, there is no basis for the 
assignment of a staged rating under the Fenderson case.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for a compensable evaluation 
for bilateral sensorineural hearing loss.

The Board has considered the representative's contention 
that VA failed to consider the private audiometric evidence 
which was submitted.  In this regard, the Board notes that 
38 C.F.R. § 4.85 provides that an examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  Thus, the Board has properly used the two VA 
audiological examinations which meet the VA regulatory 
guidelines as opposed to the private examinations which may 
or may not meet the VA guidelines (unable to discern same 
from submitted reports).  Moreover, as the assignment of a 
disability evaluation for hearing loss is achieved by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered, the VA audiological results provide definitive 
evidence for the assignment of a disability rating without 
further reference to any private examination.  See 
Lendenmann, supra. 

The Board has also considered the veteran's claim on an 
extraschedular basis under 38 C.F.R. § 3.321(b).  In 
exceptional cases where the evaluation provided by the 
ratings schedule are found to be inadequate, an 
extraschedular evaluation may be approved.  Factors to be 
considered include marked interference with employment or 
frequent periods of hospitalization.  In this case, the 
veteran has not reported, nor does the record otherwise 
indicate, that the veteran has lost any time from employment 
due to his hearing loss.  Furthermore, the veteran has not 
been hospitalized due to his hearing loss.  In short, there 
is no basis within the record to conclude that the veteran's 
claim involves an exceptional case where the schedular 
evaluation does not adequately compensate him for his 
service connected bilateral sensorineural hearing loss.


ORDER

Entitlement to a compensable evaluation for the service 
connected bilateral sensorineural hearing loss is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

